Case 1:19-mc-20496-KMW Document 33 Entered on FLSD Docket 07/08/2019 Page 1 of 12



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 19-20496-MC-WILLIAMS/TORRES




   SECURITIES AND EXCHANGE
   COMMISSION,

               Applicant,

   v.

   MINTRADE TECHNOLOGIES, LLC,

               Respondent.
   _____________________________________/

    REPORT AND RECOMMENDATION ON APPLICATION FOR AN ORDER
    TO SHOW CAUSE AND AN ORDER ENFORCING AN ADMINISTRATIVE
                           SUBPOENA

         This matter is before the Court pursuant to the Securities and Exchange

   Commission’s (“SEC” or “the Commission”) Application for an Order to Show Cause

   and an Order Enforcing an Administrative Subpoena (“the Application”) against

   MinTrade Technologies, LLC (“MinTrade” or “Respondent”) filed on February 6,

   2019. [D.E. 1]. The MinTrade filed an Opposition Response on February 26, 2019,

   [D.E. 13], and SEC’s Reply followed on March 5, 2019. [D.E. 14]. Having considered

   the Application, the arguments presented by both parties, and the relevant legal

   authorities governing the dispute, we hereby RECOMMEND that the Application

   be GRANTED.
Case 1:19-mc-20496-KMW Document 33 Entered on FLSD Docket 07/08/2019 Page 2 of 12



                            I.     FACTUAL BACKGROUND

         On November 25, 2013, the SEC issued a Formal Order Directing Private

   Investigation and Designating Officers to Take Testimony in the Matter of Trader’s

   Café (“Formal Order”). [D.E. 1-3]. The Formal Order authorized and designated

   officers of the Commission to investigate a U.S. day-trading firm known as “Trader’s

   Café.” [D.E. 1, p. 2]. The SEC is investigating possible ongoing violations of Section

   15(a) of the Securities Act of 1934, which precludes unregistered entities or persons

   from engaging in “broker-dealer conduct” within the United States, as well as other

   federal securities law violations. Id.

         The SEC investigation revealed that Trader’s Cafe maintained a “master

   account” with SureTrader, f/k/a Swiss America, a Bahamian broker-dealer. Id.

   Neither SureTrader nor its CEO, Guy Gentile, are registered as broker-dealers in the

   United States. Id. Despite this, half of its clients reside in this country. Id. The

   investigation’s central issues include whether Swiss America Securities, Ltd., d/b/a

   SureTrader and MintBroker International Ltd., has customers that are United States

   residents, whether the company has solicited U.S. customers, and the movement of

   customer funds. Id. at 1.

         The investigation also linked MinTrade, a Florida limited liability company

   based in West Palm Beach, to SureTrader and Gentile. Id. at 3. The SEC links Gentile

   to the Trader’s Café investigation by way of an individual named Nicholas

   Abadiotakis, MinTrade’s registered agent. Id. Abadiotakis has worked as a trader for

   Stock USA Execution Services, LLC, now known as Mint Global Markets; Gentile,




                                             2
Case 1:19-mc-20496-KMW Document 33 Entered on FLSD Docket 07/08/2019 Page 3 of 12



   through a trust controlled by Abadiotakis, owns a majority stake in Stock USA/Mint

   Global, which clears trades for SureTrader. Id.

         The SEC issued a subpoena to MinTrade on December 12, 2018, seeking the

   production of documents related to SureTrader and Gentile and their affiliates. Id.

   MinTrade failed to comply with the subpoena, arguing that the statute of limitations

   has expired and that the production request is outside the scope of the Formal Order

   authorizing the investigation. Id. The SEC had attempted to confer with MinTrade’s

   counsel, but the counsel failed to respond to email communications. Id. The SEC

   initiated this action on February 6, 2019, seeking to compel MinTrade to comply with

   the subpoena.

         The matter is now fully-briefed and therefore ripe for disposition. In our view,

   the SEC’s subpoena seeks materials relevant to its authorized investigation and we

   therefore recommend that its Application in this matter be granted.

                               II.    LEGAL STANDARD

          Pursuant to Section 21(a) and (b) of the Exchange Act, Congress gave the

   Commission discretion to conduct investigations that it deems necessary to determine

   whether any person has violated, is violating, or is about to violate any provision of

   the statute. Section 21(a) of the Exchange Act, 15 U.S.C. § 78(u)(a). The Commission

   and its officers are empowered to administer oaths and affirmations, subpoena

   witnesses, compel witness attendance, take evidence, and require the production of

   any books, papers, correspondence, memoranda, or other records which the




                                             3
Case 1:19-mc-20496-KMW Document 33 Entered on FLSD Docket 07/08/2019 Page 4 of 12



   Commission deems relevant to the investigation. Section 21(b) of the Exchange Act,

   15 U.S.C. § 78(u)(b).

         Congress has also authorized the Commission to invoke the aid of any court in

   the United States within the jurisdiction of which such investigation is being carried

   on, or where such person resides or carries business, in the case that a person refuses

   to obey a subpoena. Section 21(c) of the Exchange Act, 15 U.S.C. § 78(u)(c). Such a

   court may issue an order requiring such person to produce the requested records. Id.

                                     III.   ANALYSIS

         A.     Principles of Comity and Exclusive Jurisdiction

         “Principles of comity come into play when separate courts are presented with

   the same lawsuit.” Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Haydu, 675 F.2d

   1169, 1173 (11th Cir. 1982); See also Lightsey v. Williams, 526 So. 2d 764, 765 (Fla.

   5th DCA 1988) (stating that abatement is appropriate where the two pending actions

   involve the same parties and the same or substantially the same causes of action).

   The question is whether the two actions are so similar in parties and issues as to be

   unnecessarily duplicative. Polaris Pub. Income Funds v. Einhorn, 625 So. 2d 128, 129

   (Fla. 3d DCA 1993) (granting the stay where the prior-filed New York state

   proceedings would have disposed of all the issues raised in the Florida complaint).

   Where the principles of comity apply, one court must yield its jurisdiction, unless it

   has exclusive jurisdiction over a portion of the subject matter. Merrill Lynch, 675 F.2d

   at 1173.




                                              4
Case 1:19-mc-20496-KMW Document 33 Entered on FLSD Docket 07/08/2019 Page 5 of 12



         MinTrade argues that the Application should be denied because the present

   case is “inextricably tied” to another lawsuit, S.E.C. v. Gentile, Case No. 16-cv-1619

   (D.N.J.), filed by the SEC against Guy Gentile in New Jersey, which is currently

   pending on appeal. [D.E. 13, p. 3]. Respondent argues that under the principles of

   comity, if “a prior court has perfected jurisdiction over the proceedings, the

   subsequent proceedings should be abated or stayed.” Id. at 6. Respondent further

   asserts that the two proceedings are the same or substantially the same because they

   both involve and arise out of the same formal order and have substantially the same

   facts and parties. Id. at 9. Thus, MinTrade argues that the present proceedings

   should be abated or stayed pending the resolution of the New Jersey suit. Id.

         In its reply brief, the SEC asserts that the two cases are separate. The present

   case concerns potential registration violations, while the New Jersey case concerned

   a penny stock manipulation scheme. [D.E. 14, p. 4]. The SEC also points out that the

   Respondent incorrectly stated that the two proceedings arise out of the same formal

   order. Id. The New Jersey case arose from a different formal order issued in New

   York in 2011, while the present case arose from the Formal Order issued in Miami in

   2013. Id. The Commission asserts that the instant investigation has nothing to do

   with the penny stock manipulation scheme and that the issued subpoena does not

   seek any documents concerning the New Jersey case. Id. at 4-5. Therefore, the SEC

   argues that the principles of comity are not relevant in this case. Id. The SEC also

   argues, that even if the principles of comity are relevant, they are moot because this




                                             5
Case 1:19-mc-20496-KMW Document 33 Entered on FLSD Docket 07/08/2019 Page 6 of 12



   Court has exclusive jurisdiction pursuant to Section 21(c) of the Exchange Act, 15

   U.S.C. § 78(u)(c).

          We agree with the Commission that the two cases are different. The cases

   involve investigations into different securities laws violations. The present case

   involves possible registration violations, while the New Jersey actions involved a

   penny stock manipulation scheme. The present subpoena seeks documents different

   from and unrelated to the penny stock case. In addition, the two actions arise from

   different formal orders. Therefore, the two matters do not involve the same or

   substantially the same causes of action and the New Jersey case would not dispose of

   all the issues in the present Florida case. Lightsey, 526 So. 2d at 765; Polaris, 625 So.

   2d at 129. Thus, the principles of comity do not apply here. Id.

          In addition, even if the principles did come into play, the Court would not have

   to yield jurisdiction if it had exclusive jurisdiction over a portion of the subject matter.

   Merrill Lynch, 675 F.2d at 1173. Pursuant to Section 21(c) of the Exchange Act, the

   SEC may invoke the aid of any court “within which the jurisdiction of which such

   investigation or proceeding is carried on, or where such person…carries on business.”

   Section 21(c) of the Exchange Act, 15 U.S.C. § 78(u)(c). Here, the investigation is being

   conducted in Miami, the document production is sought in the Southern District of

   Florida, and MinTrade is a company located in the District. [D.E. 14, p. 5]. Therefore,

   the SEC may invoke this Court’s aid in compelling the production of the materials.

   Merrill Lynch, 675 F.2d at 1173.




                                                6
Case 1:19-mc-20496-KMW Document 33 Entered on FLSD Docket 07/08/2019 Page 7 of 12



         B.     Nexus and Relevance

         In a proceeding to enforce an administrative subpoena, the district court’s role

   is limited. EEOC v. Tire Kingdom, Inc., 80 F.3d 449, 450 (11th Cir. 1996); EEOC v.

   Kloster Cruise Ltd., 939 F.2d 920, 922 (11th Cir. 1991). The district court may inquire

   into (1) whether the administrative investigation is within the agency’s authority, (2)

   whether the agency’s demand is too indefinite, and (3) whether the information

   sought is reasonably relevant. Tire Kingdom, Inc., 80 F.3d at 450; see also United

   States v. Florida Azalea Specialists, 19 F.3d 620, 623 (11th Cir. 1994) (stating that

   “inquiry is appropriate only into whether the evidence sought is material and

   relevant to a lawful purpose of the agency”).

         In determining whether to enforce an administrative subpoena, the Court

   should consider whether the SEC has shown (1) that the investigation is being

   conducted pursuant to a legitimate purpose, (2) that the inquiry may be relevant to

   that purpose, (3) that the information sought is not already within the SEC’s

   possession, and (4) that the administrative steps required have been followed. United

   States v. Powell, 370 U.S. 48, 57-58 (1964); RNR Enters. Inc. v. SEC, 122 F.3d 93, 96

   (2nd Cir. 1997); SEC v. Brigadoon Scotch Distrib. Co., 480 F.2d 1047, 1053 (11th Cir.

   1973). To defeat a subpoena, the burden of showing that the subpoena is

   unreasonable or that it was issued for an improper purpose is with the respondent.

   Brigadoon Scotch, 480 F.2d at 1056 (explaining that where the agency’s inquiry is

   authorized by law and the materials are relevant, the burden is “not easily met”).




                                             7
Case 1:19-mc-20496-KMW Document 33 Entered on FLSD Docket 07/08/2019 Page 8 of 12



         “The measure of relevance used in subpoena enforcement actions is quite

   broad.” Florida Azalea Specialists, 19 F.3d at 624; see also Sandsend Fin.

   Consultants, Ltd. v. Fed. Home Loan Bank Bd., 878 F.2d 875, 882 (5th Cir. 1989)

   (stating that the administrative agency’s subpoena powers are broad-sweeping and a

   subpoena will survive a relevancy challenge as long as requested material “touches a

   matter under investigation”) (internal quotations and citations omitted).

         Here, MinTrade argues that the Application should be denied because the

   Application does not establish nexus or a direct connection between MinTrade and

   the Formal Order. [D.E. 13, p. 11]. Respondent argues that the Court should deny the

   Application as “too indefinite” and unrelated to the scope of the Formal Order. Id.

   The SEC responded by stating that it has broad discretion in investigating potential

   violations and that a formal order does not limit the potential parties or witnesses

   from which the Commission can request information. [D.E. 14, p. 2]. The Commission

   also argues that Respondent has failed to defeat the administrative subpoena because

   it did not meet its burden in showing that the subpoena was unauthorized or

   unreasonable. Id. at 8.

         We find that that SEC has shown that the investigation is being conducted for

   the legitimate purpose of investigating potential registration violations, the

   information sought would not be in the Commission’s possession from prior

   investigations   into     Gentile,   and   the   Commission   followed   all   necessary

   administrative steps in issuing the Formal Order. The parties dispute whether the

   information sought is relevant and whether Respondent has met its burden of




                                                8
Case 1:19-mc-20496-KMW Document 33 Entered on FLSD Docket 07/08/2019 Page 9 of 12



   showing unreasonableness. For the following reasons, we find that the SEC’s

   subpoena should be enforced.

         First, the materials requested are relevant to the SEC’s investigation. The

   Commission is investigating SureTrader and Gentile for potential registration

   violations. [D.E. 14, p. 7]. The subpoena seeks documents from MinTrade concerning

   any relationship and correspondence MinTrade had with Gentile and his firms, as

   well as documents concerning MinTrade’s formation, the nature of its business, and

   its bank accounts. Id. Even though the connection between the entities may be

   tenuous, the records requested do “touch on [the] matter” of whether Gentile and his

   companies violated federal securities laws by engaging in unregistered broker-dealer

   conduct in the United States. Sandsend, 878 F.2d at 882 (enforcing a subpoena where

   the parties had only a loose connection, but where the bank’s financial records

   touched on a matter under investigation and were relevant); see also United States v.

   Morton Salt Co., 338 U.S. 632, 642-43 (1950) (stating that the agency may investigate

   merely on suspicion that someone is violating the law or even just because the agency

   wants assurances that that law is not being violated).

         In addition, Respondent’s argument, that MinTrade does not come under the

   scope of the Formal Order, is unavailing considering that several courts have found

   that the SEC’s investigation is not limited to the parties named in a formal order.

   RNR Enters., 122 F.3d at 98 (explaining that there is no requirement that the order

   target a specific company or person by name suspected of violating securities laws);

   Sandsend, 878 F.2d at 881 (stating that the agency’s statutory subpoena power




                                            9
Case 1:19-mc-20496-KMW Document 33 Entered on FLSD Docket 07/08/2019 Page 10 of 12



   extends to persons who are not directly associated with the target of the inquiry);

   SEC v. Horowitz & Ullman, P.C., No. C80-590A, 1982 WL 1576, at *14 (N.D. Ga.

   March 4, 1982) (finding that there is no restriction in 15 U.S.C. § 78(u)(b) on the

   SEC’s power to subpoena parties who were not named in the formal order who may

   have relevant material).

         Similarly, the fact that MinTrade was created after the Formal Order was

   issued does not restrict the Commission’s power to subpoena the company. RNR

   Enters., 122 F.3d at 98 (explaining that there is no requirement that the scope of the

   investigation be limited to companies that existed before the formal order where the

   order provided that the investigation would encompass people who “are about to

   engage” in alleged acts); Tabet v. SEC, No. 12cv1596-IE, 2012 WL 3205581, at *4

   (S.D. Cal. Aug. 6, 2012) (stating that the time period in the formal order does not

   limit the SEC’s subpoena power to seek material outside of that period) (citing

   Davidov v. SEC, 415 F. Supp. 2d 386, 388, n. 1 (S.D.N.Y. 2006)). Here, the Formal

   Order named not only Traders Café’s officers and employees who may have

   committed possible violations, but “other persons or entities” who “may have or may

   be” violating securities laws as well. [D.E. 1-3]. Therefore, the Formal Order is not

   limited to investigating only Trader’s Café or entities that existed at the time the

   Order was issued.

         Furthermore, Respondent did not meet its burden in showing that the

   subpoena was unreasonable or issued for an improper purpose. RNR Enters., 122

   F.3d at 98 (finding that the respondent did not demonstrate the subpoena was issued




                                            10
Case 1:19-mc-20496-KMW Document 33 Entered on FLSD Docket 07/08/2019 Page 11 of 12



   in bad faith because it described the alleged SEC improprieties in a conclusory

   fashion); SEC v. Knopfler, 658 F.2d 25, 26 (2nd Cir. 1981) (stating that the opponent

   of the subpoena cannot meet their burden of showing improper purpose by presenting

   conclusory allegations). Here, Respondent merely concludes that because of the

   indirect connection between the parties involved in the investigation, the “actual

   purpose of this present proceeding appears to be a mere pretext to dig into the affairs

   of anyone connected to Gentile.” [D.E. 13, p. 11]. However, this conclusory statement,

   without more, does not show that the subpoena issued is unreasonable or that it was

   issued for an improper purpose. Therefore, Respondent has failed to meet its burden.

                                  III.   CONCLUSION

         For the reasons stated herein, we RECOMMEND that the Securities and

   Exchange Commission’s Application for an Order to Show Cause and an Order

   Enforcing an Administrative Subpoena be GRANTED. An Order compelling

   compliance within fourteen (14) days should be entered.

         Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the parties have

   fourteen (14) days from service of this Report and Recommendation within which to

   file written objections, if any, with the Honorable Kathleen M. Williams, United

   States District Judge. Failure to timely file objections shall bar the parties from de

   novo determination by the District Judge of any factual or legal issue covered in the

   Report and shall bar the parties from challenging on appeal the District Judge’s

   Order based on any unobjected-to factual or legal conclusions included in the Report.

   28 U.S.C. § 636(b)(1); 11th Cir. Rule 3-1; see, e.g., Patton v. Rowell, 2017 WL 443634




                                             11
Case 1:19-mc-20496-KMW Document 33 Entered on FLSD Docket 07/08/2019 Page 12 of 12



   (11th Cir. Feb. 2, 2017); Cooley v. Commissioner of Social Security, 2016 WL 7321208

   (11th Cir. Dec. 16, 2016).

           DONE AND ORDERED in Chambers at Miami, Florida this 8th day of July,

   2019.


                                                /s/ Edwin G. Torres
                                                EDWIN G. TORRES
                                                United States Magistrate Judge




                                           12
